Citation Nr: 9907759	
Decision Date: 03/23/99    Archive Date: 03/31/99

DOCKET NO.  97-34 213	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Whether the appellant has basic eligibility for 
Dependents' Educational Assistance under Chapter 35, Title 
38, United States Code.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

N. L. Rippel, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1943 to 
November 1945.  He was a prisoner of war of the German 
government from December 1944 through April 1945.  He died in 
April 1990.  The appellant is the veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1997 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Chicago, Illinois.


FINDINGS OF FACT

1.  The veteran died in April 1990 due to carcinoma of the 
lung.

2.  There is no competent medical evidence to show that at 
any time, including the time of his death, the veteran 
suffered from any of the diseases recognized by the VA as 
presumptively related to prisoner-of-war status.

3.  There is no competent medical evidence of a nexus or link 
between the lung cancer which caused the veteran's death and 
service.

4.  There is no competent medical evidence that nicotine 
dependence caused or contributed to the veteran's death.
5.  There is no competent medical evidence of a nexus or link 
between nicotine dependence and service.  


CONCLUSIONS OF LAW

1.  The appellant has not submitted a well-grounded claim of 
entitlement to service connection for the cause of the 
veteran's death.  38 U.S.C.A. § 5107 (West 1991).

2.  The requirements for payment of Chapter 35 Dependents' 
Educational Assistance benefits have not been met.  38 
U.S.C.A. §§ 3501, 3510, 5107 (West 1991); 38 C.F.R. § 3.807 
(1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Cause of Death

The appellant contends that the veteran's death was caused by 
his excessive smoking which began when he was offered 
cigarettes while serving in combat during World War II.  In 
the alternative, she alleges that the excessive stress caused 
by his prisoner of war (POW) experiences hastened his death.  

With respect to a claim for service connection for the cause 
of the veteran's death, there must be a disorder incurred in 
or aggravated by military service which either caused or 
contributed substantially or materially to cause the 
veteran's death.  38 U.S.C.A. § 1310 (West 1991); 38 C.F.R. § 
3.312 (1998).  The threshold issue is whether the appellant 
has presented a well-grounded claim for service connection 
for the cause of the veteran's death.  An individual must 
submit evidence sufficient to justify a belief by a fair and 
impartial individual that the claim is plausible and capable 
of substantiation.  38 U.S.C.A. § 5107(a)(West 1991); Epps v. 
Gober, 126 F.3d 1464 (1997).  While the claim need not be 
conclusive, it must be accompanied by supporting evidence.  
Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  

The appellant testified that her husband was a chain smoker 
since service.  He often stated that the only thing he 
learned to do in the service was smoke cigarettes.  She 
stated that he was so seriously addicted to smoking that he 
would at times take what little money the family had and buy 
cigarettes for himself instead of food.  She contends that 
the stress of his POW experiences made him unsuitable for 
employment and hastened his death.  

Service medical records and service administrative records 
are unavailable for this veteran, apparently having been 
destroyed by a fire at the National Personnel Records Center 
(NPRC) in 1973.  Accordingly, the VA has undertaken a search 
of alternative forms of records which support the appellant's 
case, including an attempt to obtain any Surgeon General's 
Office records.  However, the search failed to turn up any 
records.  In such cases, the VA assumes a heightened 
obligation to explain findings.  

The Board has reviewed the veteran's booklet in which he 
detailed his World War II experiences.  The veteran's combat 
experiences, much less his POW experiences, undoubtedly were 
highly stressful and affected him the rest of his life.  His 
writings indicate that he and the other soldiers he served 
with were given cigarettes by the Army and the Red Cross 
while serving in Europe.  The Board fully credits the 
appellant's assertion that the veteran was likely given 
cigarettes in service.  It also appears undisputed that, as 
the appellant testified, the veteran was a chain smoker after 
service, smoking up to one and three-fourths cartons of 
cigarettes per week.  The records obtained by the RO, in 
combination with the other evidence, specifically, the 
testimony and the veteran's written account, are adequate to 
establish the findings of fact set forth above, and the Board 
concludes that the absence of complete service medical and 
administrative records has not prejudiced the appellant in 
this case.  

The record reveals that the veteran sought no significant 
medical treatment until he underwent a cystectomy and 
ureteral-sigmoid bypass in 1977 for treatment of bladder 
cancer first discovered in 1974.  Thereafter, prominent 
interstitial markings of both lungs were detected on a chest 
X-ray in 1987.  At that time, it was reported that increased 
marking had been noted on chest X-ray reports dated in 1982 
and 1985.  Although it was initially suggested that the 
possibility of lymphocytic metastases was highly unlikely, 
follow-up testing disclosed adenocarcinoma of the lung with 
lymphangitic spread.  The veteran ultimately died of that 
disease in April 1990.  The sole cause of death listed on the 
death certificate was carcinoma of the lung.

The appellant has reported that the veteran was treated by V. 
Rackauskas, M.D., from January 1988 until his death.  In a 
written statement dated in January 1996, Dr. Rackauskas 
reported that he had known the veteran since 1964.  Dr. 
Rackauskas further stated that the veteran, "mentioned that 
he was a POW, Second World War.  He was treated for Urinary 
problems and Post traumatic disorder."  In an additional 
statement dated in July 1996, Dr. Rackauskas explained that 
some of his records were destroyed as a result of a water 
leak in his office in 1992 or 1993, and that he no longer had 
any files in his possession for the veteran.  

Additional information includes the aforementioned history of 
war experiences compiled by the veteran and published in his 
memory by family members, along with lay statements of 
friends who read the veteran's account.  The veteran detailed 
his experiences relating to his induction into service, 
training, initial arrival in France, his capture at the 
front, his survival as a prisoner of war and his ultimate 
release at the conclusion of the war.  

Also of record are excerpts from ex-POW bulletins which 
detail the stress of incarceration and the impact of extreme 
stress on POW's after the war. Noted was the risk of lung 
cancer in chronic smokers, as well as the conclusion of Dr. 
E.V. Keough that the lung cancer-related death of a soldier 
who smoked in service, "must be regarded as likely cause and 
effect."  It was indicated that smoking has been shown to be 
associated with a higher risk of bladder cancer.  It was 
further noted that the addiction developed during service 
would most likely be continued as a result of the anxiety 
associated with readjustment to civilian life.  Another 
excerpt outlines the various statutes, regulations, case law 
and VA General Counsel opinions which relate to a claim of 
entitlement to service connection for the cause of the 
veteran's death related to tobacco use during active service.  

In evaluating the appellant's claim, the Board notes that a 
veteran is entitled to service connection for a disease or 
injury incurred in or aggravated by while in service.  
38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 (1998).  If 
a malignant tumor or cancer is manifest to a degree of 10 
percent within one year after separation from service, the 
disorder may be presumed to have been incurred during 
service.  38 U.S.C.A. §§ 1112, 1113 (West 1991); 38 C.F.R. 
§§ 3.307, 3.309 (1998).  Further, the diseases associated 
with prisoners of war listed in 38 C.F.R. § 3.309 (1998), 
will be considered to have been incurred in service if a 
veteran was a prisoner of war and detained or interned not 
less than 30 days even though there is no evidence of such 
disease during the period of service.  The diseases shall be 
service-connected if the requirements of 38 C.F.R. 
§ 3.307(a)(5) (1998) are met, even though there is no record 
of such disease during service, provided further that the 
rebuttable presumption provisions of 38 C.F.R. § 3.307(d) 
(1998) are also satisfied.  38 C.F.R. §  3.309(c) (1998).  
There is no evidence and the appellant does not allege that 
the veteran had cancer of any kind until many years after 
service.  Moreover, there is no evidence that he had any of 
the diseases listed at 38 C.F.R. § 3.309(c) (1998).  

Because there is no medical evidence that the veteran's death 
was due to any of the diseases listed at 38 C.F.R. § 
3.309(c), the appellant must provide some evidence to support 
her contention that the veteran's death is linked to nicotine 
addiction in service or otherwise to service.  "Where the 
determinative issue involves either medical etiology or a 
medical diagnosis, competent medical evidence is required to 
fulfill the well-grounded claim requirement of Section 
5107(a); where the determinative issue does not require 
medical expertise, lay testimony may suffice by itself."  
Godfrey v. Brown, 7 Vet. App. 398, 405 (1995).  Thus, the 
appellant must show, through medical evidence, the existence 
of a nexus between the veteran's death and service.  

As noted, the appellant does not allege, and the evidence 
does not establish, that the veteran's fatal lung cancer was 
present in service or manifested within one year thereafter.  
Rather, she has maintained that the veteran's death was a 
consequence of nicotine dependence which began or was 
aggravated during his period of military service.  A 
precedential opinion by the VA General Counsel was issued to 
clarify when service connection may be granted for tobacco-
related disability on the basis that such disability is 
secondary to nicotine dependence which arose from a veteran's 
tobacco use during service.  

Specifically, the VA General Counsel held that a 
determination as to whether service connection for disability 
or death attributable to tobacco use subsequent to military 
service should be established on the basis that such tobacco 
use resulted from nicotine dependence arising in service, and 
therefore is secondarily service connected pursuant to 38 
C.F.R. § 3.310(a), depends upon affirmative answers to the 
following three questions: (1) whether nicotine dependence 
may be considered a disease for purposes of the laws 
governing veterans' benefits, (2) whether the veteran 
acquired a dependence on nicotine in service, and (3) whether 
that dependence may be considered the proximate cause of 
disability or death resulting from the use of tobacco 
products by the veteran.  If each of these three questions is 
answered in the affirmative, service connection should be 
established on a secondary basis.  VAOPGCPREC 19-97 (O.G.C. 
Prec. May 1997).  In this May 1997 General Counsel Opinion, 
it was noted that secondary service connection may be 
established, under the terms of 38 C.F.R. § 3.310(a), only if 
a veteran's nicotine dependence, which arose in service, and 
resulting tobacco use, may be considered the proximate cause 
of the disability or death which is the basis of the claim.

The appellant contends, in essence, that the veteran became 
nicotine dependent during service.  She also asserts that his 
nicotine dependence caused the carcinoma of the lung that 
lead to his death.  Although a layperson is certainly capable 
of providing evidence of symptomatology, a layperson is 
generally not capable of opining on matters requiring medical 
knowledge, such as the degree of disability produced by the 
symptoms or the condition causing the symptoms.  See 
Robinette v. Brown, 8 Vet. App. 69, 74 (1995); Heuer v. 
Brown, 7 Vet. App. 379, 384 (1995); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992); see also Harvey v. Brown, 6 Vet. 
App. 390, 393-94 (1994).  

The appellant's contentions do not constitute competent 
medical evidence to establish a link between the veteran's 
death and service.  Neither the statement from Dr. Rackauskas 
nor the ex-POW bulletins provide such a link.  Dr. Rackauskas 
offered no opinion as to the etiology of the veteran's death 
or nicotine dependence.  The Board notes that, under current 
law, even a medical opinion merely linking the veteran's 
death to smoking is insufficient to make the claim well-
grounded.  

The only medical opinion regarding smoking and service is the 
citation from Dr. Keough in the ex-POW bulletin.  That 
opinion is general with regard to smoking in service and 
future disease.  It is insufficient to establish a link 
between the veteran's death in this case and nicotine 
dependence in service.  The submission of a medical treatise 
is generally not sufficient to render a claim well grounded.  
See Libertine v. Brown, 9 Vet. App. 521, 523 (1996);  
Edenfield v. Brown, 8 Vet. App. 384, 388 (1995).  Although a 
cautiously worded opinion as to etiology can render a claim 
well grounded, the statement at issue was not made in 
reference to this veteran and does not express an opinion as 
to etiology of the disease which led to his death.  See 
Mattern v. West, No. 96-1508 (U.S. Vet. App. Feb. 23, 1999)  
There is no competent medical evidence that the veteran 
became nicotine dependent in service, or that nicotine 
dependence in service led to adenocarcinoma of the lung more 
than four decades later.  

Further, after reviewing the evidence, the Board finds no 
competent (i.e., medical) evidence suggesting that the 
veteran's cause of death was related to nicotine dependence 
during active military service or otherwise linking the fatal 
disease process to service.  The appellant's lay statements 
are insufficient to establish such a nexus or link to either 
inservice tobacco use, the veteran's POW experiences or any 
other events in service.  In light of the evidence of record, 
the appellant's claim that the veteran's death was related to 
his exposure to tobacco use in service or POW experiences or 
otherwise to service, must be denied as not well grounded. 

II.  Chapter 35 Benefits

Educational benefits under Chapter 35, Title 38, United 
States Code, may be paid to the surviving spouse of a veteran 
who died of a service-connected disability.  38 U.S.C.A § 
3501; 38 C.F.R. § 3.807.  In this case, since service 
connection has not been established for the cause of the 
veteran's death, it follows that the appellant is not 
entitled to Chapter 35 eligibility.  Where the law and not 
the evidence is dispositive, the appeal must be terminated or 
denied.  Sabonis v. Brown, 6 Vet. App. 426 (1994). 
ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.  

As service connection for the cause of the veteran's death 
has not been established, Dependents' Educational Assistance 
under Chapter 35, Title 38, United States Code is denied.  



		
	CHARLES E. HOGEBOOM
	Member, Board of Veterans' Appeals

